Application pursuant to section 538 of the Labor Law insofar as it seeks an order fixing the fee of the attorney assigned to represent claimant-respondent upon appeal from a decision of the Unemployment Insurance Appeal Board in favor of claimant granted, and fee fixed at $150, to be paid by the Industrial Commissioner, and in all other respects denied. Upon the court’s own motion, decision dated May 20, 1966 [25 A D 2d 914], and order entered May 24, 1966,- amended to provide that costs be awarded to claimant-respondent against employer-appellant. Gibson, P. J., Reynolds, Taylor, Auilisi and Staley, Jr., JJ., concur.